FILE COPY




   BRIAN QUINN
    Chief Justice
                                  Court of Appeals                              VIVIAN LONG
                                                                                    Clerk

JAMES T. CAMPBELL
      Justice
                                 Seventh District of Texas                    MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                               Potter County Courts Building                    P. O. Box 9540
                                                                                  79105-9540
                                501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                  Amarillo, Texas 79101-2449                      (806) 342-2650

                               www.txcourts.gov/7thcoa.aspx

                                     August 11, 2015

Scott Brumley                                  Brooks Barfield, Jr.
Potter County Attorney's Office                BARFIELD LAW FIRM
500 S Fillmore St., Room 301                   P. O. Box 308
Amarillo, TX 79101-2437                        Amarillo, TX 79105-0308
* DELIVERED VIA E-MAIL *                       * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-15-00205-CR, 07-15-00206-CR, 07-15-00207-CR
          Trial Court Case Number: 141066, 141094, 141118

Style: Daniel Lee Ainsworth v. The State of Texas

Dear Counsel:

        By Order of the Court, the motion for an extension of time to file Appellant’s brief
is this day granted. The brief is due on or before September 9, 2015.

      Ordinarily, the Court does not grant requests for subsequent extensions absent
good cause. The Court does not generally consider the normal press of business good
cause. See Curry v. Clayton, 715 S.W.2d 77, 79 (Tex. App.—Dallas 1986, no writ).

                                                 Very truly yours,
                                                 Vivian Long
                                                 VIVIAN LONG, CLERK